Exhibit 10.39

VIRGIN MEDIA INC.

FORM OF RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT (this “Agreement”) is made and entered into as of January 28,
2011 (“Grant Date”) by and between Virgin Media Inc., a Delaware Company (the
“Company”), and [NAME] (the Employee”).

1. Grant of Restricted Stock Units. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the Virgin Media Inc. 2010
Stock Incentive Plan (the “Plan”), the Company hereby grants to the Employee a
maximum of [NUMBER] Restricted Stock Units. Unless the context otherwise
requires, terms used but not defined herein shall have the same meaning as in
the Plan.

2. Vesting of Restricted Stock Units.

(a) Vesting Schedule. Except as otherwise provided in this Agreement, a number
of Restricted Stock Units shall become non-forfeitable if and only if (i) the
relevant Performance Condition set out in Exhibit A has been met and (ii) the
Employee has remained in the continuous employment of the Company from the Grant
Date through the Prescribed Date (as defined in Section 4 hereof). The number of
Restricted Stock Units that shall become non-forfeitable shall be calculated in
accordance with the formula set forth in Exhibit A.

(b) No Accelerated Vesting. Notwithstanding Section 7(b)(2) of the Plan, the
Restricted Stock Units shall not vest or become non-forfeitable upon the
occurrence of an Acceleration Event unless the Committee, in its absolute
discretion, determines otherwise after the Grant Date.

(c) Continuous Employment. For purposes of this Agreement, the continuous
employment of the Employee with the Company shall include employment with a
Subsidiary Company, Parent Company or Affiliated Entity, and shall not be deemed
to have been interrupted, and the Employee shall not be deemed to have ceased to
be an employee of the Company by reason of the transfer of the Employee’s
employment among the Company, a Subsidiary Company, Parent Company or Affiliated
Entity.

3. Forfeiture of Restricted Stock Units.

(a) Any Restricted Stock Units that have not theretofore become non-forfeitable
shall be forfeited if the Employee ceases to be continuously employed by the
Company prior to the Prescribed Date. In the event of a forfeiture, forfeited
Restricted Stock Units shall cease to be outstanding and the Employee shall
cease to have right, title or interest in, to or on account of the forfeited
Restricted Stock Units or any underlying shares of Common Stock.

(b) For the purposes of this Agreement, where the Employee ceases to hold an
office or employment with the Company because his employment is terminated by
his employer without notice or where he terminates his employment with or
without notice, his employment shall be deemed to cease on the date on which the
termination takes effect or, if earlier, the date of giving notice. If the
Employee’s employment is terminated by his employer with notice his employment
shall be deemed to cease on the date when such notice expires.

4. Settlement of Restricted Stock Units. Upon Restricted Stock Units becoming
non-forfeitable in accordance with Section 2 of this Agreement, each such
Restricted Stock Unit shall entitle the Employee to, in the discretion of the
Committee, one share of Common Stock or an amount of cash equal to the Fair
Market Value of one share of Common Stock determined as of the date on which
such Restricted Stock Units become non-forfeitable. Settlement of the Restricted
Stock Units shall occur on the “Prescribed Date” as nominated by the Committee.
The Prescribed Date shall be a date on or after the date on which the Company’s
annual audited financial statements for the year ending December 31, 2013 are
filed with the SEC but shall not, in any event, be a date later than April 30,
2014. In determining the Prescribed Date, the Committee shall be entitled to
take into account closed trading periods for the Common Stock and the Company’s
Insider Trading Policy. If settlement is made in the form of shares of Common
Stock, such shares shall be evidenced by book entry registration or by a
certificate registered in the name of the Employee.

5. Dividend, Voting and Other Rights. The Employee shall have none of the rights
of a shareholder with respect to any shares of Common Stock underlying the
Restricted Stock Units, including the right to vote such shares and accrue or
receive any dividends that may be paid thereon until such time, if any, that
shares of Common Stock are delivered to the Employee in settlement thereof;
provided, that, upon the occurrence of an event set forth in Section 9 of the
Plan, the Restricted Stock Units shall be subject to adjustment pursuant to
Section 9 of the Plan.

 

1



--------------------------------------------------------------------------------

6. No Special Employment Rights. Nothing contained in the Plan or this Agreement
shall be construed or deemed by any person under any circumstances to obligate
the Company to continue the employment of the Employee for any period.

7. Withholding. It shall be a condition to the vesting of any Restricted Stock
Units, the payment of cash hereunder, or the issuance of shares of Common Stock
hereunder, as the case may be, that the Employee shall pay, or make provisions
for payment of, all income, employment or other tax (or similar) and social
security (or similar) withholding requirements in a manner that is satisfactory
to the Company for the payment thereof.

8. Miscellaneous.

(a) Except as otherwise expressly provided herein, this Agreement may not be
amended or otherwise modified in a manner that adversely affects the rights of
the Employee, unless evidenced in writing and signed by the Company and the
Employee.

(b) All notices under this Agreement shall be delivered by hand, sent by
commercial overnight courier service or sent by registered or certified mail,
return receipt requested, and first-class postage prepaid, to the Employee at
the address on file with the Company’s Payroll Department and to the Company at
909 Third Avenue, Suite 2863, New York, NY 10022, or at such other address as
may be designated in a notice by either party to the other.

(c) The Company shall not be obligated to issue any shares of Common Stock or
other securities pursuant to this Agreement if the issuance thereof would result
in a violation of any applicable federal and state securities laws.

(d) Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Employee
under this Agreement without the Employee’s consent, except to the extent
necessary to comply with applicable law.

(e) This Agreement is subject to the terms and conditions of the Plan. In the
event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern. The Committee, acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions that arise in connection with
this Agreement.

(f) Each provision of this Agreement shall be considered separable. The
invalidity or unenforceability of any provision shall not affect the other
provisions, and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision was omitted.

(g) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

(h) The failure of the Company or the Employee to insist upon strict performance
of any provision hereunder, irrespective of the length of time for which such
failure continues, shall not be deemed a waiver of such party’s right to demand
strict performance at any time in the future. No consent or waiver, express or
implied, to or of any breach or default in the performance of any obligation or
provision hereunder shall constitute a consent or waiver to or of any other
breach or default in the performance of the same or any other obligation
hereunder.

(i) This Agreement is a matter entirely separate from any pension right or
entitlement that the Employee may have and from his or her terms and conditions
of employment, and, in particular (but without limiting the generality of the
foregoing), if the Employee leaves the employment of the Company and any Parent
Company, Subsidiary Company or Affiliated Entity or otherwise ceases to be an
employee thereof, he or she shall not be entitled to any compensation for any
loss of any right or benefit or prospective right or benefit under this
Agreement which he or she might otherwise have enjoyed whether such compensation
is claimed by way of damages for wrongful dismissal or other breach of contract
or by way of compensation for loss of office or otherwise howsoever.

(j) No term in this Agreement is enforceable under the Contract (Rights of Third
Parties) Act 1999, but this does not affect any rights or remedy of a third
party which exists or is available apart from such Act.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to the Agreement have duly executed and
delivered this Agreement as of the date first written above.

 

VIRGIN MEDIA INC. By:  

 

Name:   Neil Berkett Title:   Chief Executive Officer

 

ACCEPTED AND AGREED By:  

 

Name:   [NAME]

 

3